Name: Commission Regulation (EEC) No 2712/84 of 26 September 1984 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258 / 14 Official Journal of the European Communities 27 . 9 . 84 COMMISSION REGULATION (EEC) No 2712/84 of 26 September 1984 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ), as last amended by Regulation (EEC) No 2260/84 ( : ), and in particular Article 26 (3 ) thereof, Whereas Commission Regulation No 282/67/EEC ( ;), as last amended by Regulation (EEC) No 2077/84 ( 4 ), does not lay down any time limit by which payment for oil seeds delivered into intervention must be made ; whereas the absence of such a provision has led to differences in practices between Member States and has made presentation of oil seeds for intervention particularly attractive in certain cases ; whereas, in the interests of sound management of the market, a provi ­ sion should therefore be introduced requiring that payment take place at the end of a specified period ; Whereas , in order to avoid abnormally high interven ­ tion buying, the time limits concerned should apply to payment for oil seeds offered for intervention from 15 September 1984 onwards , in accordance with the Commission notice published on that date (') ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 7 of Regulation No 282/67/EEC : 'Payment shall be made between the 120th and the 140th day following that on which the oil seeds are taken over .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to payment for oil seeds offered for intervention from 15 September 1984 onwards . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . 0 OJ No L 208 , 3 . 8 . 1984 , p. 1 . O OJ No L 151 , 13 . 7 . 1967 , p. 1 . (4 ) OJ No L 192, 20 . 7 . 1984, p. 9 . 0 OJ No L 246, 15 . 9 . 1984 , p. 18 .